IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DANIEL E. TAYLOR AND WILLIAM         : No. 161 WAL 2015
TAYLOR, AS CO-EXECUTORS OF THE       :
ESTATE OF ANNA MARIE TAYLOR,         :
DECEASED                             : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
                                     :
           v.                        :
                                     :
                                     :
EXTENDICARE HEALTH FACILITIES,       :
INC. D/B/A HAVENCREST NURSING        :
CENTER; EXTENDICARE HOLDINGS,        :
INC.; EXTENDICARE HEALTH FACILITY    :
HOLDINGS, INC.; EXTENDICARE          :
HEALTH SERVICES, INC.;               :
EXTENDICARE REIT; EXTENDICARE,       :
L.P.; EXTENDICARE, INC.; MON VALE    :
NON ACUTE CARE SERVICE, INC.         :
D/B/A THE RESIDENCE AT HILLTOP;      :
MON-VALE HEALTH RESOURCES, INC;      :
JEFFERSON HEALTH SERVICES, D/B/A     :
JEFFERSON REGIONAL MEDICAL           :
CENTER                               :
                                     :
                                     :
PETITION OF: EXTENDICARE HEALTH      :
FACILITIES, INC., D/B/A HAVENCREST   :
NURSING CENTER, EXTENDICARE          :
HOLDINGS, INC., EXTENDICARE          :
HEALTH FACILITY HOLDINGS, INC.,      :
EXTENDICARE HEALTH SERVICES,         :
INC., EXTENDICARE REIT,              :
EXTENDICARE, L.P. AND                :
EXTENDICARE, INC.                    :


                                 ORDER



PER CURIAM
      AND NOW, this 23rd day of September, 2015, the Petition for Allowance of

Appeal is GRANTED. The issues, as stated by petitioner, are:


      (1)    Does the Superior Court’s decision, which refused to compel arbitration of
             the arbitrable survival claim, violate the Federal Arbitration Act
             requirement that arbitration agreements “shall be valid, irrevocable and
             enforceable save upon grounds as exist at law or in equity for the
             revocation of any contract?”

      (2)    Does the Superior Court’s conclusion that the Pennsylvania Rules of Civil
             Procedure, Rule 213(e), require the consolidation of the otherwise
             arbitrable survival action with the non-arbitrable wrongful death action on
             grounds of efficiency violate the Federal Arbitration Act as it has been
             interpreted by the United States Supreme Court which has consistently
             ruled that arbitration is required when there is an agreement to arbitrate
             even when compelling arbitration results in duplication and piecemeal
             litigation?




                                 [161 WAL 2015] - 2